Citation Nr: 1630932	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Albuquerque, New Mexico.

A hearing was held on June 17, 2014 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Albuquerque, New Mexico, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded this matter in November 2014 and December 2015 for additional development.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran's hypertension was not incurred during service, nor may it be presumed to have been incurred therein, and it is not secondary to service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in July 2009.  The letter addressed all of the notice elements and was sent prior to the unfavorable decision by the Agency of Original Jurisdiction (AOJ) in January 2010.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed." Id.

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

For purposes of VA compensation, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Analysis

The Veteran's service treatment records contain no findings attributed to hypertension.  On the report of the Veteran's January 1964 entrance examination, his blood pressure reading was 130/86.  The Veteran's blood pressure reading on the report of his April 1966 separation physical examination was 138/70.

The Veteran's post-service medical records from the VA Medical Center (VAMC) in El-Paso, Texas show elevated blood pressure readings in January 2001 and a diagnosis of hypertension in February 2002.  There are no post-service medical records that document treatment for high blood pressure or a diagnosis of hypertension within one year of the Veteran's April 1966 discharge from service.  None of these treatment records offer an opinion regarding the etiology of the Veteran's hypertension.  See VA and private treatment records.

The Veteran underwent a VA hypertension examination in January 2015 at which time his claims folder was reviewed.  The examiner noted that the Veteran reported that he was diagnosed with hypertension at the same time he was diagnosed with diabetes.  However, the examiner stated that, after a thorough review of the Veteran's medical records, it was shown that the Veteran's hypertension was diagnosed in 2001 and the diabetes mellitus was not diagnosed until 2005.  The examiner determined that there was no connection between the Veteran's diabetes and hypertension because the hypertension was prevalent several years before the diabetes was diagnosed.  The examiner further reported that there was no objective evidence of lab results showing the presence of diabetes anywhere near the time he was diagnosed with hypertension.  The examiner opined that there was no supporting evidence of hypertension being related to the Veteran's service.  The examiner stated that there are many significant risk factors for hypertension, such as ethnicity, diet, alcohol, kidney disease, smoking and age, but there is no supportive evidence that "just military service or combat" are causes of hypertension.  The examiner determined that it was less likely than not (less than 50 percent) that the Veteran's hypertension was causally or etiologically related to service or to the Veteran's service connected diabetes mellitus, type II.

This matter was remanded by the Board in December 2015 for an addendum medical opinion addressing the likelihood that the Veteran's hypertension was aggravated or permanently worsened by the Veteran's service-connected diabetes mellitus.  After thoroughly reviewing the Veteran's medical records, the examiner determined that it was not at least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected diabetes.  The examiner determined there was no clearly supportive evidence of the Veteran's diabetes condition aggravating his hypertension condition beyond its natural progression.  The examiner stated that a review of the current medical literature did not provide clear supportive evidence of the notion that diabetes clearly aggravates hypertension.  The examiner acknowledged that there is a strong association between diabetes and hypertension; a large number of diabetics are hypertensive, and diabetes is more common among hypertensive patients than non-hypertensive patients.  However, he stated that it is unclear whether diabetes can cause hypertension directly.  He noted that insulin resistance, which is a precursor of diabetes, can be accompanied by an increase in blood pressure, but it is difficult to say how much of this association is cause and effect and how much is due to a common precursor of diabetes AND hypertension.   The examiner further noted that obesity, inactivity and diet can cause both hypertension and diabetes.  He referred to one finding in patients with type 2 diabetes; of over 3500 newly diagnosed patients, 39 percent were already hypertensive at the time of the diagnosis of diabetes.  In approximately one-half of these patients, the elevation in blood pressure occurred before the onset of moderately increased albuminuria (diabetic onset).  Hypertension was strongly associated with obesity and, not surprisingly, the hypertensive patients were at increased risk for cardiovascular morbidity and mortality.  Thus, the examiner opined, the literature is more supportive of hypertension aggravating diabetes, than diabetes aggravating hypertension.  Based on medical evidence, the examiner determined that the Veteran was hypertensive well before he was diagnosed with diabetes.  The examiner also remarked that a review of the Veteran's vitals in his medical records did not demonstrate any significant rise in his blood pressure at the time he was diagnosed with diabetes.  In fact, the Veteran had mild systolic hypertension, at the time of his diabetes diagnosis, and he continued to have mild systolic hypertension from 2009 (when he was diagnosed) until the time of the opinion.  There was no diastolic hypertension before or after his diabetes diagnosis.  The examiner also reported that the average of the systolic blood pressure before the Veteran's diagnosis was 140; the average after the Veteran's diagnosis of diabetes was 136.  The examiner stated it is clear, via the objective evidence, that the Veteran's hypertension was not aggravated beyond its natural progression by his diabetic condition.

Given the evidence noted above, the Board concludes first that the preponderance of the evidence is against the claim for service connection for hypertension on a presumptive basis because there was no indication that the chronic disease of hypertension was "shown as such in service" or that it manifested itself to a degree of 10 percent or more within one year from the date of the Veteran's separation from service.  38 C.F.R. § 3.303(b).  Moreover, there is no evidence of hypertension being noted during service or during the presumptive period but not "shown to be chronic" because hypertension was not noted at all during service or in the presumptive period.  Therefore, service connection in this case may not be shown by a continuity of symptomatology after discharge.  See Walker, 708 F.3d at 1336 (where a chronic disease is noted during service or during the presumptive period but not "shown to be chronic," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease).  Instead, this case requires evidence of a nexus between hypertension, first shown many years after service, and service.  Accordingly, service connection for hypertension on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, the Board concludes that the preponderance of the evidence is also against the claim for service connection for hypertension on a direct basis.  The Veteran's service treatment records are negative for references to, complaints of, or treatment for, hypertension and his in-service blood pressure readings were within normal limits.  Although the Veteran's post-service medical records clearly establish that he has a current disability of hypertension, there is no probative evidence to establish that hypertension had its onset in service or is otherwise the result of service.  In this regard, the January 2015 VA examiner opined that there was no supporting evidence of hypertension being related to the Veteran's service.  The examiner stated that there are many significant risk factors for hypertension, such as ethnicity, diet, alcohol, kidney disease, smoking and age, but there is no supportive evidence that "just military service or combat" are causes of hypertension.  Based on this evidence, service connection for hypertension on direct basis is not warranted.  38 C.F.R. § 3.303(a), (d).

The preponderance of the evidence is also against the claim for service connection for hypertension on a secondary basis.  As noted above, the December 2015 VA examiner opined that the Veteran's hypertension was not caused by or aggravated beyond its natural progression by his service-connected diabetes mellitus.  Although the Veteran might believe that his hypertension is related to or aggravated by his service-connected diabetes mellitus, his lay opinion is outweighed by the medical evidence against the claim.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board is mindful that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead alleging that his hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  Although the Veteran is competent to report symptoms he experienced, his statements as to the cause of his hypertension do not constitute competent evidence because the cause of his hypertension is a medical matter and is not capable of lay observation.  Because the medical evidence in this case is against the claim that the service-connected diabetes mellitus has caused or aggravated the Veteran's hypertension, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension as secondary to service-connected diabetes mellitus, type II.  38 C.F.R. § 3.310(a), (b).

For the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension in this case on direct, presumptive, and secondary bases.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  Because a preponderance of the evidence is against the claim, the benefit of the doubt doctrine may not be applied, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 54.



ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


